Citation Nr: 1106150	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative lumbar spine disease.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION
The Veteran served on active duty from January to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by which the RO 
granted service connection for degenerative lumbar spine disease 
to which it assigned a 20 percent disability evaluation.  The 
Veteran is contesting the initial disability evaluation assigned.

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In December 2010, he 
testified at a hearing before the undersigned Veterans Law Judge, 
also at the RO.  Transcripts of the hearings have been associated 
with the claims file.

The RO previously denied entitlement to TDIU in a March 2009 
rating decision.  However, as it appears the issue has again been 
raised by the record, the Board is remanding it for further 
development consistent with the United States Court of Appeals 
for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether TDIU as a result of that disability 
is warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).

In Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  At his 
December 2010 hearing, the Veteran reported a total inability to 
work due to a variety of factors to include the service-connected 
low back disability.  In April and June 2010, a VA physician 
indicated in writing that the Veteran would be unable to work for 
at least a year due to "medical reasons".  As such, the issue 
of entitlement to TDIU is raised by the record.  Hence, the issue 
is properly before the Board.  A review of the record shows that 
more development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that the 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran has changed jobs rather 
frequently and that he has not worked since 2007.  He alleges 
that his service connected disabilities prevent him from 
maintaining gainful employment.  Service connection is currently 
in effect for degenerative lumbar spine disease and bilateral 
lower extremity radiculopathy associated with the lumbar spine 
disorder.  While the Veteran has been afforded VA examinations, 
and opinions as to his unemployability have been rendered in the 
past, he alleges worsening of the disabilities.  Moreover, as 
stated, a VA physician has recently determined that work is not 
possible, at least temporarily.  The Board finds that the Veteran 
should be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disabilities.

In addition, the Veteran has not received current VCAA notice 
regarding TDIU claims.  Thus, corrective action by the RO in this 
regard is necessary.

As to the Veteran's service-connected low back disability, 
voluminous current VA medical treatment records have been 
associated with the record.  The Veteran has testified regarding 
incapacitating episodes related to the low back.    Given the 
fact that the Veteran's low back disability has not been 
evaluated in two years along with the 2010 medical opinions 
regarding unemployability and the fact that the most recent 
medical evidence has not been reviewed by a VA examiner in 
conjunction with a VA medical examination, another VA orthopedic 
examination to assess the current severity of the Veteran's low 
back disability is in order.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995).

The Board observes that the most recent VA clinical records must 
be added to the record.  

Accordingly, the case is REMANDED to the RO AMC for the following 
action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU.

2.  Associate with the claims file all VA 
clinical records dated from December 1, 
2010 to the present.

3.  Next, schedule a VA orthopedic 
examination to determine the nature and 
severity of the service-connected low back 
disability.  Low back range of motion 
should be measured.  All symptoms should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
Veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the low back disability on 
range of motion.  A rationale for all 
conclusions must be provided.  Pertinent 
documents in the claims folder must be 
reviewed in conjunction with the 
examination.  In the examination report, 
the examiner must indicate whether the 
requested claims review was conducted.

Further, the examiner should render an 
opinion regarding whether it is at least 
as likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination report 
must indicate whether pertinent records in 
the claims file were reviewed in 
conjunction with the examination.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


